 HOME RESTAURANT DRIVE-IN635E. E. Majeroni and L.E.Majeroni,d/b/a Home RestaurantDrive-InandInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen & Helpers of America, General Team-sters Union 397andShirley Johnson.Cases Nos. 6-CA-1719and 6-CA-1770.May 6, 1960DECISION AND ORDEROn December 3011959, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices and recommended that the complaint be dismissed with respectto them.Thereafter, the Respondents filed exceptions to the Interme-diate Report With a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions 2 of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, E. E. Majeroniand L. E. Majeroni, d/b/a Home Restaurant Drive-In, York, Penn-sylvania, their agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, GeneralTeamsters Union 397, or any other labor organization of their em-iWe find,in agreement with the Trial Examiner,that while there may have been someeconomic justification,the Respondents in fact discontinued the first and third workshifts onMarch 17, 1959,because the employees sought to organize themselves andjoined the UnionIn addition to those reasons advanced by the Trial Examiner insupport of this finding,we also rely upon the fact that during the past two winterseasons the Respondents operated on a three-shift basisdespitemonetary losses.In adopting that part of the Intermediate Report entitled "The Remedy," we specifi-cally find thattipsare to be included as part of thewagesthat each of the discriminateesherein would have normally earned absent the discrimination against them.127 NLRB No. 81. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDployees, by discharging, refusing to reinstate, or otherwise discriminat-ing against their employees because of their exercise of the right toself-organization or to join labor organizations or to engage in con-certed activities.(b)Threatening employees with loss of employment because oftheir union interest or affiliation; interrogating them with respect tothe aforesaid Union, its membership, and their own interest and affilia-tion therein; and imposing rigorous working conditions upon theiremployees and enforcing revived working rules for the purpose ofdiscouraging employee interest and membership in the aforesaidUnion.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist the aforesaid labor organization, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Joanne Pettit, Shirley Colangelo, Charlotte Pluskota,Sylvia Andyjewski, Shirley Johnson, Richard Fletcher; and CarolMiller immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority or otherrights and privileges to which they would have been entitled absent thediscrimination against them.(b)Make whole Joanne Pettit, Shirley Colangelo, CharlottePluskota, Sylvia Andyjewski, Shirley Johnson, Richard Fletcher, andCarol Miller for any loss of pay they may have suffered by reason ofthe discrimination against them, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy" and in this Deci-sionand Order.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secur-ity payment records, timecards, personnel records and reports, and allother records necessary to analyze and compute the amounts of back-pay due under the terms of this Order.(d)Post at their drive-in restaurant in Erie, Pennsylvania, copiesof the notice attached hereto marked "Appendix." ICopies of said8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HOME RESTAURANT DRIVE-IN637notice, to be furnished by the Regional Director for the Sixth Region,shall, after being duly signed by an authorized representative of theRespondents, be posted by the Respondents immediately upon receiptthereof, and be maintained by them for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Respondents have taken to comply therewith.APPENDIXNoTIcE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Brother-hood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, General Teamsters Union 397, or any other labor or-ganization, or discourage our employees from engaging in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, by discharging, refusing to reinstate,or otherwise discriminating against our employees in respect totheir hire or tenure of employment, or any term or condition ofemployment.WE WILL NOT threaten or employees with loss of employmentbecause of their union interest or affiliation, interrogate themwith respect to union matters or their own union membership, orimpose upon them rigorous working conditions or enforce revivedworking rules for the purpose of discouraging their union interestand membership..WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, General Teamsters Union 397, or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ- 638DECISIONSOF NATIONALLABOR RELATIONS BOARDment as authorized in Section 8(a) (3) of the National LaborRelations Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL offer Joanne Pettit, Shirley Colangelo, CharlottePluskota, Sylvia Andyjewski, Shirley Johnson, Richard Fletcher,and Carol Miller immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges.WE WILL make whole each of the above-named employees forany loss of pay they may have suffered by reason of the discrimi-nation against them.All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization, except tothe extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act,asmodified by the Labor-Management Reporting and DisclosureAct of 1959.E. E.MAJERONIAND L. E. MAJERoNiD/B/AHOMERESTAURANTDRIVE-IN,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on April 28 and June 26, 1959, by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, General TeamstersUnion 397, herein referred to as the Union, and Shirley Johnson, respectively,General Counsel of the National Labor Relations Board on June 30, 1959, issued aconsolidated complaint against E.E.Majeroni and L.E.Majeroni, d/b/a HomeRestaurant Drive-In, herein referred to as the Respondents, alleging violations ofSection 8(a)(1) and(3) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act. In its duly filed answer Respondents, while admittingcertain allegations of the complaint,denied the commission of any unfair laborpractice.Pursuant to notice a hearing was held before me at Erie, Pennsylvania,on Sep-tember 9, 10, 11, and 14, 1959.All parties were represented at the hearing andwere afforded full opportunity to be heard,to introduce relevant evidence,to presentoral argument, and to file briefs.Parties waived oral argument at the hearing andin lieu thereof filed briefs with me thereafter.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents are a partnership doing business in and aboutErie,Pennsylvania.They ownand operate in that area a number of restaurant enterprises,including theHome Restaurant Drive-In, and are engaged in the retailsale of foodand beverages,which during the preceding12-month periodwas in excessof $500,000.While soengaged the Respondents purchased a substantial portion of its supplies from States HOME RESTAURANT DRIVE-IN639outside the Commonwealth of Pennsylvania.The Respondents concede they areengaged in interstate commerce within the meaning of the Act, and I so find.IITHE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE ISSUES1.Whether there is substantial evidence that Respondents and their supervisorsby their conduct interfered with, restrained, or coerced their employees in theexercise of their statutory rights.2.Whether Respondents curtailed their business operations solely for reasons ofeconomic necessity, or additionally to obstruct and defeat the organizational effortsof their employees.3.Whether Respondents terminated employees Andyjewski, Johnson, Fletcher,and Miller for cause stated herein or for reasons of their union affiliation andactivity.4.Whether the picketing of Respondents' premises and the distribution of aleaflet alleged to be false and malicious were such as to justify Respondents' refusalto reinstate the employees involved therein.IV.THE UNFAIR LABOR PRACTICESA. IntroductionThe Home Restaurant Drive-In is one of several establishments owned and operatedby the Respondents, the only one involved in this proceeding. It is located at a busyintersection on the western outskirts of Erie, Pennsylvania, and during the summermonths serves a clientele comprising holiday and vacation visitors to nearby PresqueIsle, as well as the local trade.During the remainder of the year its principal sourceof revenue is the younger element of the community who traditionally haunt suchestablishments iEighty percent of the Drive-In's customers are carborneTo accommodate themin the parking area Respondent employs carhops.Waitresses perform their cus-tomary duties indoors.Prior to January 1, 1959, carhops were paid at the rate of44i/2 cents per hour plus a number of fringe items, and in addition received fromtheir patrons tips which averaged approximately $50 per week.After January 1,1959, and during the period involved herein, their hourly rate was increased to 60cents.Waitresses during the same respective periods received 50 cents and 60 centsper hour plus the identical fringe benefits, and they collected tips of the same ap-proximate weekly average. In addition the Respondents maintain the necessarycadre of cooking and cleaning personnel, and cashiers to staff three shifts, namely:First shift 7 a.m. to 5 p.m., second shift 5 p.m. to I a in., third shift 11 p in. to7 a in.The total personnel complement at the Drive-In increases throughout each1Unless I specify otherwise the facts found herein are based upon the credited testi-mony of employees Newcomb, Raimondi, Scrivens, Could, Roberts, Irwin, Manning,Johnson, Fletcher, Andyjewski, Colangelo, Pettit, Pluskota, and Miller, and RespondentE E (Ted) \IaleroniIn many instances I find that two or more of the foregoing employees testify contrari-wise as to certain ItemsBut as I deem them to be minor variations lacking significanceto the general issues involved, I do not consider that they impair the credence of thetestimony I have used to make the findings of fact hereinSimilarly, although I have credited the testimony of Respondent E E. (Ted) Majeroniin substantial part there are items of his testimony that I cannot creditWhere suchtestimony conflicts with facts that I find herein I have specifically stated my refusal toaccept this witness' version of the subject matter under discussionAnd although incertain instances I have, and in certain other instances I have not, credited Ted Majeroni'stestimony I do not deem this varying treatment of his testimony to impair in any mannerthe evidence I have accepted and relied uponMajeroni appeared to me to be a toi thright, reliable witness who maintained a highdegree of consistency in his testimonyThat lie on occasion denied facts testifiers to byother credible witnesses, or gave to other facts a flavor and appearance at odds withother credited testimony Is a natural phenomenon that I attribute to Majeroni's point ofview which certainly differed from most of the other witnesses, to an attitude that wasunderstandably partisan, and to a recollection of facts and incidents that had come tohim, no doubt, in a confused manner I do not consider that these circumstances detractin any manner from the weight I have placed upon Majeroni's credited testimory. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear from approximately 30 in the winter months to 70 during the summer peakperiod.The operation of thee Drive-In restaurant is under the active management ofPartner E. E. Majeroni, frequently referred to herein as Ted Majeroni.Under hisoverall direction carhops and waitresses are supervised by Sally Condela, who hasfull responsibility for their hire, fire, and discipline.Edgar Trimmer and BarbaraGifford supervised generally all operations on the work shift to which each isassigned.2In the conduct of its normal operations certain practices are observed at theDrive-In which bear considerable significance to the issues raised herein.Thus inthe service of food all items are ordered from the kitchen by the waitresses andcarhops through a cashier stationed at a strategic spot in the kitchen.When thefoodis ready the employee pays the cashier for it before picking it up and servingthe customer.Each waitress and carhop is given a daily $5 cash advance, called a"cat," to compensate for the expense incurred by her as a result of this prepurchasearrangement.Coffee is dispensed from the kitchen in the same manner, waitressesand carhops being required to prepay at the rate of 50 cents per pot, a pot containinga minimum of five cups. The food and coffee so procuredis, ineffect, resold tothe customer by the carhop or waitress, as the case may be, who retains the moneyreceived, being required only to repay the cash advance, or "cat," at the end of herwork shift.In addition to their usual duties the waitresses and carhops are also expected toperform a modicum of maintenance designed to keep the equipment in satisfactorycondition.This, it would seem, included the cleaning of utility refrigerators,shelves, condiment holders, and decorative chrome.The carhops and waitresses wear uniforms suited to their respectiveassign-ments,the former dressing in slacks and the latter in the customary waitress uniform.For these uniforms Respondents provided a set allowance, periodically advanced,to provide for uniform purchase and upkeep. In addition, these employees arerequired by State law and company rule to wear hairnets.Scarves are permittedto be worn by the carhopsas anadequate substitute.B. The advent of the UnionOn or about March 11, Respondents' employees expressed their first interest inself-organization.Joanne Pettit and her sister, Shirley Colangelo, employed aswaitresses for 1 and 11/2 years, respectively, and Carol Miller and Charlotte Pluskota,carhops employed for the past 9 months and 11/2 years, respectively, were the firstto discuss among themselves the idea of bringing in a union to represent them.Atthe suggestion of a truckdriver making deliveries at the restaurant the group choseLocal 397, the Union herein, and selected Joanne Pettit to obtain further informa-tion.Pettit visited Ralph Texter, the Union's business representative, on March 1Iand obtained from him a supply of authorization cards to be distributed amonginterested employees.From that date through March 14 the 4 named employeeswhom the Respondents and their supervisors considered to be the "ringleaders"of the union movement, obtained signed cards designating the Union as their bar-gaining representative from 16 of the restaurant's approximately 25 employees.This marked the culmination of a period of frantic activity on the part of theinterested employees, and the beginning of an equally frantic period of obstructionon the part of the restaurant's management.During the week ending March 14, there had been a constant round of visitsamong employees, both on and off the premises, and during and after workinghours.All were importuned by Pettit, Colangelo, Pluskota, or Miller to join the2 By way of further identification of the supervisory personnel of the Home Drive-Init is significant to note that while Condela supervises the waitresses and carhops through-out the year and continuously exercises her usual hiring and firing authority, she wasphysically present on the job only during the 6-month period preceding, during. andfollowing the summer season.For the remainder of the work year she performed herduties of job assignment and scheduling from her home.Barbara Gifford was identified on the record as a cashier as well as supervisor withauthority to hire, fire, and discipline.She is the wife of one Jerry Gifford, manager ofone of Respondents' establishments, The Beachcomber, and is the sister-in-law of Respond-ent E E (Ted) Majeroni.Edgar Trimmer, prior to March 1, 1959, was a part-time, weekend cook at the Drive-In,being otherwise employed full time at a nearby Ohio steel mill. Since March 1, 1959, hehas been givensupervisory authority, including the authority to hire, fire, and disciplineemployees on the work shift to whichhe was assigned. HOME RESTAURANT DRIVE-IN641Union,and the standard arguments were advanced to encourage full membershipamong the personnel3By the evening of Friday,March 13, the efforts of thefour girls were in full flower,and the first evidences of the Respondents'reactionto these efforts became apparent.C. Themanagement reaction to the UnionEdna Roberts, pastry cook, sounded the first alarm to the restaurant'smanage-ment.After having signed a union authorization card on March 13 at the behestof employees Colangelo and Pettit, she tried to locate Respondent Ted Majeroni.Failing to do so she phoned Jerry Gifford, identified in the record as manager ofanother of Respondents'restaurants,"The Big Guy,"and the husband of SupervisorBarbara Gifford.Roberts told Gifford that she had signed a union card and that shewas trying to locate Ted Majeroni and let him know what was happening. In thecourse of her conversation with Gifford she provided him with the names of all16 employees who had signed cards.4 In a phone conversation with Ted Majeronithereafter Roberts repeated to him the information she had given to Gifford.Thusalerted, first by Gifford'sword to him and thereafter by Roberts'confirming phonecall,Ted Majeroni went to the Home Restaurant Drive-In and commenced hisinvestigation of the situation reported.And, in his own words,"ascertained thefact that it was true."Ted Majeroni's system of investigation was described in detail by the employeeswith whom he spoke on his return to the restaurant,and thereafter.Thus in thepresence of Supervisor Edgar Trimmer he spoke to six of the employees then onduty, including Gould, Newcomb, and Manning, inquiring of them whether ornot they had joined the Union.Newcomb told him that she had not joined(althoughshe had),whereas Gould and Manning told him that they had joined.Thereafter,on various occasions between March 13 and 16 Majeroni sought out and questionedhis other employees,including Thompson,the porter,and List, as to their unionaffiliation,thereby substantiating his credited testimony that"during the ensuingdays I got in conversation with Edna Roberts and some of the other ones. Inoticed one thing looking at the list of the employees that had signed these unioncards, that it was quite unusual in one respect:itcontained all the people undertwenty-one years of age, and all the women."While Ted Majerom was thus engaged in verifying Roberts' report of unionactivity among his employees his supervisory force followed the same course.Supervisor Sally Condela,for example,although off duty and at home, telephonedemployee Newcomb at the restaurant to ask her if she had joined the Union.5Employee Miller testified that she was questioned by Condela as to her unionmembership at the same time. Several days thereafter Condela was still engagedin the same inquiry, having questioned employees Gould, Irwin, and Pluskota aboutthe Union and their respective interests in it.6Meanwhile on the night of March 13 Respondent Lamar (Bob) Majeroni appearedat the Drive-In and remained there throughout the night.During the course of theevening he prepared a statement for the signature of the employees on duty whichread as follows:3It appearsfrom the record that of the 16 authorization cards allegedly obtainedonly 14 employees can be specifically identified.Thus employee Pettit signed her owncard and procured signed cards from employees Shirley Johnson and Richard Manning.Employee Colangelo signed her own card and procured signatures from employees EdnaRoberts and Elias ThompsonEmployee Pluskota signed her own card and procuredcards from employees Shirley Newcomb and Marjorie Gould(the success of her solicita-tion of employee Chester Griffen is not apparent from the record)Employee Millersigned her own card and procured signatures from employees Kay Irwin,AngelineRaimondi,and Sylvia Andyjewski.Employee Fletcher's signed card is not shown by therecord to have been procured by any of the four leaders.4The credited testimony of Roberts and Respondent Ted Majeroni.5The credited testimony of employee Nem comb undenied by CondelaCondela's versionof another incident to the effect that Newcomb approached her and asked if she werebeing fired is not credited as I view it to be inconsistent with Condela's conduct at thetime, as testified to by other employees and not denied by her."The credited testimony of the employees involved.Condela was not questioned con-cerning this conduct.She was,however, asked whether she had told Pluskota that therewas no good reason forPluskotato join theUnionCondelaevaded this question by dis-cussing the alleged grievances of the girlsBecause of this and my general observationof the witness,I do not credit her testimony560940-61-vol. 127-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is my understanding that Mr.Bob Majeroni has had complaints that the car-hops and waitresses were abused and mistreated Friday evening,March 13,1959, by the cooks and supervisory personnel at the Home Drive-In,W. 8th&Peninsula Drive.To whom it may concern I the undersignedhave notbeen mistreated orabused by anyone at the Home Drive-In, today,Friday, March 13, 1959.All waitresses and carhops on duty appear to have signed it.7During the same period Supervisor Edgar Trimmer,who, by his own admissions,openly referred to Pettit and Colangelo as the"ringleaders,"carried on his ownprogram of inquiry.Thus he began by asking Colangelo if she had joined theUnion and inquired of her whether she thought"Mr. Majeroni is going to let aUnion come in here."When she said she did not know, Trimmer then asked her,"Do you think you are going to get away with it?" and he offered to make a betthat the Union"would not be allowed to come in." He concluded the conversationby telling Colangelo that she would be fired for joining the Union.About thesame time he asked employee Miller if she had joined the Union and when she didnot reply he stated, "Well I know you did." Several days thereafter he askedemployee Fletcher what he expected to get out of the Union,followed by theremark,"You know, you will probably lose your job over this."About the sametime he asked employee Scrivens what he knew about the Union 8Fully advised of the extent to which the employees had organized,Ted Majeronidecided to call a meeting of his Drive-In employees for the purpose of ascertainingwhat grievances the employees were harboring against the Respondents.Thismeeting was called for Sunday night,March 15, and will be discussed in detail here-after.Meanwhile,Ted Majeroni stated that he "tried to caution everybody, thesupervisors,not to take any steps or any action against any of these union activities."Majeroni's instructions must either have been misunderstood or ignored,for theeventswhich transpired between the initial interrogation onMarch 13 and theemployee meeting on March 15 belie any effort on the part of the supervisory staff,or indeed upon the part of Majeroni himself,to avoid"any other action againstany of these employees."In fact, the opposite effect appears to have been achieved,for beginning on the same March 13 the employees became aware that rulespreviously honored in the breach were being rigidly enforcedIn fact SupervisorSally Condela,after having telephoned employees on the job to ask them if theyhad signed union cards,came to the Drive-In from her home and,by her ownadmission,told Supervisor Trimmer,then on duty,to keep the employees busybecause they had been loafing.0On more than one occasion that evening aswaitresses would stop to talk to one another,Condela would be heard to say, "I'llhave no talking here tonight"10This rule was carried to such an extreme,in fact,that at 3 a m. on the morning of March 14,when employees Andyjewski and Millerwere preparing to have their dinner in the Drive-In dining room,as was their custom,Supervisor Trimmer forbade their eating in the dining room together.iiDuringthe same period the working rules were rigidly applied not only to insure a minimumof communication between employees but also to impose on them duties and re-quirements out of their usual routineThus while working under Barbara Gifford's71 do not accept Respondent Bob Majeroni'sexplanation of this incident,or of hispresence at theDrive-In,namely that lie receiveda call fromUnionRepresentativeTester telling him that his employees were being mistreated and abused and that lieshould go to the Drive-In and straighten the situation outWhileMajeronimay havereceived such a call(and no one disputes his testimony),I find uponthe credible testi-mony of employee Roberts that Bob Majeroni,as wellas his brother Ted \f.iieroniwason the telephone whenshe reportedto themabout the UnionThis I findto have beenthe principal reason for Bob Majerom's presenceat the Dace-Tn onMarch 13-148 Trimmer was not questioned concerning his conversation with either Miller orScrivensIn consequencetheir testimonystands undeniedAs tohis testimony gen-erally I have carefully comparedthatgiven as a witness for Respondents soithhis testi-mony as an adverse witness called by GeneralCounsel, w,thoutobjection,under rule 43(b)of the Rules of Civil ProceduieI havealso notedceitain testimony givenin answer toquestions directed to it statement made sometimeprior to thehearingP.ecause of theinconsistenciesthat I havenoted in this comparison of testimony and because of Trimmer'sefforts in his testimony as Respondents'witnessto offsetany contraryimpressions hemay have made by his earlier testimony,I will credit thiswitness onlyon such mattersas are corroboratedby the creditedtestimony of other witnessesThe testimony of Condela and Trimmer,corroborated by employee Newcomb10 The credited testimonyof employeeJohnson11The credited testimony of employees Andyjewski and 'Miller. HOME RESTAURANT DRIVE-IN643supervision the girls were forbidden to communicate with one another, and inaddition were not permitted to sit down during slack periods as had been theircustom.Under Trimmer's direction they were required to clean and polish thesame glass shelves and decorative chrome repeatedly throughout the day,12 thuscarrying out Condela's instruction to him to "keep them busy." Indeed Trimmer'sinterpretation of these instructions appears to border upon the ridiculous when, onthe morning of March 17, he assigned employee Fletcher the task of cleaning 25pounds of shrimp and molding a total of 720 hamburger "patties" for a day'santicipated requirement of no more than 5 or 10 pounds of shrimp and from 120to 140 hamburgers.13D. The employee meeting andCandela's offerto resignWhen impressed with the full significance of his employees'organizational effortsTed Majeroni called a meeting for Sunday evening, March 15.The meeting,according to Maleronr,was intended to explore the alleged grievances and com-plaints against Respondents and their supervisors.It lasted for approximately ahalf hour. It was attended by a majority of the employees,with"a few notableexceptions"Among those who did not attend were the leaders of the organizingcampaign, Pettit,Miller, Pluskota,and Colangelo,who sought to persuade othersnot to attend.14During the course of the meeting Ted Majeroni repeatedly asked any employeewho had a complaint or grievance against the employer or his supervisor to speak upso that the issue could be thoroughly discussed.Although some employees weresingled out for independent inquiry,no one presented a grievance.WhereuponSupervisorCCondela, who with Barbara Gifford appears to have been the focal pointof the employees'unrest, stated that if it were her actions that were causing all ofthe confusion and complaint they should so state, and if a majority of the employeeswould vote against her in the matter she would resign her jobNothing furthercame of her offer.Gifford,although present,does not appear to have contributedanything to the meeting.E. Trimmer's visit to the union meetingWhile the employees' organizing efforts were in progress and while Respondentswere making certain that the remainder of their employees would not be, to useTed Majeroni's expression, "railroaded" into the Union, Edgar Trimmer, supervisor,in a moment of curiosity, arranged to attend a meeting of the Union. This he didby requesting employee Pettit's permission.Pettit's reply,which I deem to beacquiescence if not an outright invitation, was that "it's a free country" and hecould do as he saw fit.While the record is unclear as to his attendance at a unionmeeting, it is undisputed that Trimmer did visit the union hall on a night on whicha meeting was scheduled and that he had a prolonged visit and conversation therewith 11*ion Representative Texter.Itappears that Trimmer's plans to go, hisrequest of employee Pettit, and his actual presence at the union hall were a matterof general knowledge among the employees at the time and were protested by noneF. The layoffOn March 17 the Respondents closed down the Drive-In except for the after-school and early evening hours.As a result of this curtailment, two working shiftswere eliminated and the employees affected were notified of their termination by atelegram which stated:CLOSING TWO SHIFTS YOUR EMPLOYMENT REGRETTABLYTERMINATED-HOME DRIVE-INAccording to Ted Majeroni, whose decision it was to reduce the operations and whosent the telegrams, everyone on the affected shifts was notified of his termination.The only exceptions were Edna Roberts, identified earlier as Majeroni's informanton union matters and the restaurant's sole pastry cook, and Elias Thompson, theporterAlthough Majeroni knew Thompson had signed a union card and the other12 The credited testimony of employees Pettit and Colangelo13 The credited testimony of employee Fletcher, not denied by Trimmer when testifyingin Respondents' behalf"When asked why they opposed the meeting and did not attend it, employee Pettitcould offer no reason 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDporter, Britton, had not, he testified that he terminated Britton because he had theleast seniority of the two.lsIt appears from the record, however, that for 3 days ending on March 17, theperiod during which Respondents were deliberating the curtailment of their opera-tions, the classified advertisement section of The Erie Times carried Home Drive-In'sadvertisement for carhops.lsIn addition to the retention of Roberts and the planned retention of Thompson,other exceptions to the layoff program were also made.When the cutback occurred,employee Scrivens, a cook on one of the affected shifts, was laid off with the others.When Scrivens, whose lack of sympathy for the Union was admittedly known to TedMajeroni, asked Supervisor Trimmer why he was being laid off, Trimmer said "hethought" that it was because "Mr. Majeroni had heard that [Scrivens'] name was onone of the cards that the Union had."When Scrivens denied his union sympathiesTrimmer assured him that Majeroni would be so advised.'?Thereafter Scrivensapproached Ted Majeroni and, after restating his opposition to the Union, asked forwork.Majeroni arranged for him to work at another of Respondents' restaurants at,a job that lasted but I day, and a week later called him back to work for an eveningat the Drive-In, and another week later called him in for some painting work, on thecompletion of which Scrivens resumed his regular job.'sMeanwhile, on March 24Carrie Ball, whose lack of union sympathy was admittedly known to Ted Majeroniwho had been laid off with the others on the first and third shifts, was reinstated towork on the second shift, the only shift not discontinued.On or about March 31, according to Majeroni, the usual seasonal business increaseprompted Respondents to resume their abandoned shifts, one being reinstituted onthat date, and the remaining one on April 10.G. The picketing activityFollowing the layoff of the first and third shifts on March 17 and the receipt oftelegrams by the affected employees, these employees met with Union RepresentativeTexter, who in turn met with Respondents in an effort to effect reinstatement of thedisplaced workers.Beginning on March 23, however, and continuing for an unde-termined period thereafter, some of the laid-off employees, plus several to be con-sidered hereafter, who were discharged for reasons allegedly unconnected with theirunion affiliation, established a picket line in front of Respondents' Home RestaurantDrive-In and the Home Restaurant at Third and State Streets, Erie, Pennsylvania,owned exclusively by Respondent Lamar (Bob) Majeroni.During the course of thepicketing at the Drive-In, concededly intended to acquaint customers with the em-ployees' dispute with Respondents and discourage their patronage, the employees dis-tributed to potential customers and passersby a leaflet entitled "The Majeroni Story."Because this leaflet and its contents,as well as its distribution,form Respondents'principal basis for refusing reinstatement to employees Pettit, Colangelo, Pluskota,Andyjewski, and Fletcher who distributed it, the leaflet is reproduced in its entiretyas follows:15 Elias Thompson's testimony is, in the main, incoherent.By comparing it, however,with the credited testimony of Ted Majeroni on the subject matter of Thompson's termi-nation, this much is clear : He was put to work on another shift, the morning shift uponwhich he had been working being discontinued.Therefore,when Thompson testifier)"the shift he wanted me on, I couldn't get in and outMy transportation was too poorfor that" he was, in effect, corroborating Majeroni's subsequent testimony. In this re-spectMajeroni stated:Iwent to Mr Thompson's house that night and presented him his check and saidIwas closing two shifts and would no longer need him unless he could work on thesecond shift.He said that he could. . . He was not there the next day A coupleof days later he called and said "How about my job? Is it still open')"And he said, "Yes" I said, "You are suppose to come in" I said "You nevershowed up"And he said, "Well, I have trouble with the transportation on the second shiftand I can't make It"On the strength of the foregoing I find, therefore, that Thompson was not amongthose terminated upon the abandonment of the two work shifts.19Ted Majeroni testified that ads were also placed for carhops and waitresses on fiveunspecified occasionsafterMarch 17.These ads, in anticipation of the usual seasonalhiring increase, are not to be confused with the ones specifically placed at the time ofthe layoff.17The credited testimony of Scrivens, not denied by Trimmer.'s Ted Majeroni confirmed Scrivens'account of the special treatment afforded him. HOME RESTAURANT DRIVE-IN645THE MAJERONI STORY(HOMEDRIVE-IN RESTAURANT)On or about March 11, 1959, a large majority of the employees of HomeDrive-In Restaurant authorized the General TeamstersLocalUnion #397 torepresent them in regard to wages, hours of work and other conditions ofemployment.The Majeroni employees were not solicited by the Union but did go directlyto the Union and ask for representation.Our wages are intolerablylow--441/20 per hour during the summer season.We have been forced to work split shifts.Our supervisors have used foullanguagewhen giving us work orders.We have been compelled to make up thelosses when customers forget to pay for their orders.We have never had restperiods or regular lunch periods.Our Supervisors have never shown respectfor us nor have they ever been appreciative of extra effort on our part in handlingextra work.Many of us were fired by our Employers for joining a Union.We havenever had a regular work schedule and often reported for work andwere immediately sent home.Then if we did not report for work when ourSupervisors thought(without notice to us)we should report for work, we weretreated like stray animals.Our employers(Majeroni Brothers)by their actions forced us to seek the helpof a Union to have our working conditions straightened our (sic)and to secure adecent wage for our work.We do haveunfair labor practices charges filed against the Majeroni Brothersbefore the PennsylvaniaLaborRelations Board for their discrimination againsttheir employees.The Teamsters Union,on behalf of the employees of the Majeroni BrothersHome Drive-In Restaurant requests each of you to refrain from patronizing saidRestaurant until such time as the Majeroni Brothers and their supervisors decideto correct the unfair conditions through bargainingwiththe Union chosen bythe Majeroni Brothers employees.Employees'CommitteeTeamsters Local Union #397.H. The alleged discharges for cause1.Sylvia AndyjewskiSylvia Andyjewski had been employed by Respondents as a waitress since June1958.At the time of the union activity involved herein she was expecting the birthof her third child, due to arrive in June.By previous arrangement with SupervisorGifford,19 employee Andyjewski was to continue in Respondents' employ until theend of March. Events which occurred on the night shift of March 13-14 appear,however, to have altered these arrangements.Thus, as described in detail above, theemployees had begun their organizational efforts, had been seen congregating andsoliciting union authorization card signatures, and had been questioned by their super-visors concerning the operation.Andyjewski was among those who signed cardsthat evening and was one of the employees upon whom strict adherence of the work-ing rules was imposed to the extent that she was forbidden by Supervisor Trimmerto eat, at 3 a.m., in the company of a fellow employee.During the course of the evening Supervisor Condela, whose activities were setforth in fuller detail above, came to Andyjewski and said, "Make this your last night.You're getting too big to work at the dining room."Andyjewski's employment wasterminated as of that date.When the picket line was established in front of Home Restaurant Drive-Inemployee Andyjewski participated and was among those who distributed the pamph-lets to which Respondents objected.Following the birth of her child on June 5 sherequested reinstatement to her job, making reference to current classified want adsby which Respondents were seeking carhops and waitresses.Supervisor Condelatold her they had nothing to offer and that she should call later. She did call laterand was told that Respondents had all the waitresses and carhops it needed. Inaddition to these attempts at reinstatement Andyjewski was also included among thegroup of employees who sought reinstatement by formal letters sent to Respondentson June 24, 1959, and again on an undetermined date in August 1959.11Gifford did not testify at the hearing and Andyjewski's testimony in this respect wasnot otherwise disputed. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Ted Majeroni made it clear in his testimony that employee Andy-jewski would, under usual conditions, have been reinstated following the birth ofher child.Because, however, she participated, in the company of other employees,in the picketing of the Drive-In and distributed what Majeroni considered to be falseinformation, he refused to reinstate Andyjewski to the job from which she had beengranted maternity leave.2.Richard FletcherRichard Fletcher began in Respondents' employ on June 3, 1957.During thesummers of 1957 and 1958 he worked full time and throughout the intervening periodhe attended school, working part time whenever possible.As he did not return toschool in September 1958 Respondents retained him as a full-time cook.According to Ted Majeroni, Fletcher's continued full-time employment during the1958-59 season was made possible during that period by the absence from the cityof Edgar Trimmer, then a regular cook and more recently, early in March 1959,promoted to supervisory status.On March 17, following an absence of a week dueto illness, Fletcher reported to work on the morning shift.After working for 2 or 3hours on an assignment of cleaning 25 or 30 pounds of shrimp and of moldingapproximately 720 hamburger patties, Ted Majeroni sent Fletcher home and told himto return in the afternoon.Upon his return Fletcher reported to Majeroni who toldhim he would have no further need for him until business picked up 20By the weekend of March 14-15, Fletcher had joined the Union and this fact hadbeen conveyed to Ted Majeroni by employee Edna Roberts.21Although absentfrom work during the previous week, he received word of the employee meetingscheduled by Majeroni for the evening of March 15 and attended it.At the con-clusion of the meeting Supervisor Trimmer summoned Fletcher and asked himwhat the Union had to offer him.When Fletcher gave him a noncommittal answerTrimmer replied, "You know, you'll probably lose your job over this." 22There-after on March 17, and prior to the notification to the employees that two shifts wereto be abandoned, employee Pluskota, noting Fletcher's absence and recalling herconversation with Trimmer on the previous day to the effect that Trimmer would betaking Fletcher's place as cook, asked Trimmer "if Fletcher was going to come backto work or if he was just off for the day." Trimmer replied, "No. That's whathappens when you join the Union." 233.Shirley JohnsonShirley Johnson was first employed by Respondents as waitress in June 1957 andhas worked regularly from that time until her discharge on the early morning shiftof March 14. As was true of the other employees at the Drive-In, Johnson had beenpreviously solicited by Joanne Pettit for union membership and had signed a unionauthorization card on March 11.As employee Roberts testified to having givenRespondent Ted Majeroni the names of all who signed union cards, and as Majeromconfirmed this fact, it is to be assumed that Majeroni was specifically aware ofJohnson's union affiliation, and I so find.Furthermore, Johnson testified crediblythat on the night of March 15, immediately before her discharge, she was approachedby one Anastasia Kingsley, employed as a carhop but assigned as a waitress tem-porarily for that evening, and related by marriage to Ted Majeroni.Kingsley askedJohnson if she had signed a union card; and when Johnson affirmed that she had,Kingsley-stated, "Well, you shouldn't have.There's going to be trouble " 24Where-upon Kingsley left Johnson and walked to the kitchen.As she did so she passed2°The reason thus assigned for Fletcher's layoff is based upon Majeroni's credited testi-mony, and it is found by me to beoneof the reasons for the general layoffAs will bedeveloped hereafter this is but one of several reasons for the layoff.Any inference,there-fore,that can be drawn from Majeroni's testimony to the effect that lack of work forFletcher was'theonlyreason for Fletcher s terminationon March17 is hereby rejected.21The credited testimony of Roberts,affirmed by MajeroniThe record is not clear as to the circumstances of Fletcher's first affiliation with theUnionThus, although absent from work for the week prior to March 15,he testifiedthat he joined the Union on March 13,without indicating where this took place.As hisinterest immediately prior to March 15 is conceded by all, and is documented by thecredited testimony of both Fletcher and Ted Majeroni,any discrepancy as to dates isdeemed to be of no consequence to the issues herein.22 The credited testimony of Fletcher.Trimmer'sdenial of this conversation is notcredited23The credited testimony of Pluskota.Trimmer's denial is not credited.24 The undenied testimony of Johnson.Kingsley did not testify at the hearing. HOME RESTAURANT DRIVE-IN647Respondent Lamar(Bob) Majeroni and was seen to nod her head to him I deemthis incident, based upon credible testimony, together with the credited testimony ofemployee Roberts and Respondent Ted Majeroni, noted above, to be adequate evi-dence of Respondents'knowledge of Shirley Johnson's union affiliationShortly after Johnson's conversation with Kingsley,Supervisor Condela came toJohnson and, after asking her if she wanted to work that evening, told her that shewas being discharged.When Johnson asked the reason for her discharge, Condelareplied, "I have a report that you're stealing coffee."This report, according to TedMajeroni, was from his brother, Respondent Lamar (Bob) Majeroni, to the effectthat Johnson-had been serving coffee without charging for it. Johnson finishedworking the shift and has not been in Respondents'employ since.While the precise details leading up to Johnson's dismissal are in conflict,the over-all circumstances are clear.Thus Johnson testified that 3 weeks before her dischargeBob Majeroni came to the Drive-In with another gentleman late in the evening andordered coffeeJohnson went to the kitchen and with Supervisor Barbara Gifford'sapproval 25 took a pot of coffee to the dining room without paying for it, as wasnormally required of waitresses,stating to Gifford as she did so,"this pot of coffeeis for Bob."Whereupon she served Bob Majeroni and his friend with coffee withoutcharging them for it 26This procedure undoubtedly met with Bob Majerom's dis-approval, for several days later Supervisor Gifford instructed Johnson that hence-forth she was to require a signed slip from Majeroni when he wished coffee, and thatupon presentation of the slip Gifford would give Johnson the coffee without re-quiring the usual prepaymentRespondent Bob Majeroni confirmed Johnson's testimony that she had served himcoffee without charging him for it.He contradicts her testimony,however, onnumerous details.Thus he indicated that he was in a party of six, that he had ob-served Johnson giving coffee away fttquently, and that the incident causing John-son's discharge occurred no longer before the discharge than several days, andcould well have happened on the day of the discharge itself.Because Bob Majeroniwas uncertain as to the date of the occurrence,because his brother,Ted Maleroni,to whom he reported the incident,was positive that the incidentdid notoccur on theday of the discharge,and because Bob Majeroni's testimony as to the number inhis company conflicts with Johnson's account are all, in the main,irrelevant de-tails,I shall accept Johnson's account and reject so much of Bob Majeroni's accountof the incident as conflicts with it. In any event,the versions vary only as to in-cidental details, and one conclusive fact, the serving of free coffee,emerges fromboth versions,and I so find.Following her discharge,Shirley Johnson, unlike the discharged Richard Fletcher,took no part in the picketing and pamphlet distribution which followed the layoffof the first and third shifts on March 17.4.CarolMillerCarol Miller's employmentwithRespondents began in the summer of 1958. Sincethat timeshe had been regularly employedas a carhop or waitress as conditionswould require.When the interest in self-organization first developed among the employees itwas Miller, togetherwith employeesPettit,Pluskota, andColangelo, who arrangedthe initialmeeting withUnionRepresentativeTexter, and who thereafterwere in-strumentalin soliciting the total of 16 employees (includingthemselves)whose unionaffiliationwas reported to TedMajeroni. Indeed employeeMiller's union prominencewas such thatRespondents' supervisors admittedlyreferred to her and to her threecoorganizers as the"ringleaders" of themovement.27Miller had been working onthe late shifton Saturday, March 14, from 10 p m.until 4 or5 a.m. Sunday, March15.It appearsfrom the record that work scheduleswere changed beginningon March 15and that Miller was nextscheduled to workfrom 5 p.m. that day until1a.m. onMonday, March 16. As Miller had previouslybeen assignedday work onSundays she was in doubtas to whethershe shouldreportat 12noon Sunday,as shehad reported previously, or at 5p in. as stated on25Gifford did not testify at the hearing2"Under usual circumstances,it should be noted,the waitress would have charged thecustomer for the food or drink for which she had already paid the cashier in the kitchen,and she would have kept the money in accordance with Respondents' operating practice.27 It is of significance to the issues presented by Miller's summary dismissal to notethat it was she who had been singled out together with employee Andyjewski by Super-visor Trimmer at 3 a.m. on March 14 and forbidden to eat dinner together,or to conversewith each other, all contrary to previous practice. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthe newly posted schedule. She assempted to reach Supervisor Condela by phoneto solve her dilemma but was unable to do so.Miller testified that on previous Sundays during the winter when the weather wasbad, Condela had "left it up to [Miller] whether to come in noon hours or not."Accordingly,Miller concluded that as she had worked until 5 a.m. that morning,and as the weather was bad, she would come in at 5 p.m., the hour listed for heron the schedule.When she set out for work she was delayed by a flat tire on hercar and was forced to call employee Pettit at her home and get a ride to work.Atthe same time she phoned the Drive-In and left a message for Supervisor BarbaraGifford to the effect that she would be delayed.Miller arrived at work at 5:20 p.m.Shortly after her arrival at work she received a phone call from Supervisor Condela,who wanted to know why Miller had failed to come in at noon. After Miller ex-plained to her that the weather was bad and that she was not clear what to doin the circumstance Condela informed her that another girl had been called in herplace and that she should take the next 2 working days off.On March 17 Millercalled Condela asking to go back to work and was told that she was discharged for"not coming in."Miller thereafter joined the employees of the discontinued firstand third shifts in picketing Respondents' premises and distributing handbills.281.Respondents' refusal to reinstateAs business improved at the end of March 1959 the two discontinued work shiftswere reinstated, one on March 31, the other on April 10.Meanwhile the picketingat the Driven ceased.As the need for more employees increased, additional hir-ings were effected by Respondents, some through the medium of advertisements inthe local papers.At no time, however, did Respondents make any effort to recallthe employees who had engaged in the picketing or those whom it allegedly dis-charged for cause.On the contrary, despite two formal written requests for rein-statement filed with the Respondents, no offer of reinstatement has to the date ofthe hearing herein been forthcoming.J.Respondents' contentions and supporting argumentsRespondents deny that they were motivated by considerations of union activityor affiliation when they terminated the employees involved in these proceedings.Thus they contend that employees Johnson and Miller were discharged for cause,the respective causes being the giving away of food and failure to report to work ontime.They further contend that employee Andyjewski was not discharged butgranted maternity leave; and that employee Fletcher was laid off for lack of work.The remaining employees specified in the complaint-Pettit, Pluskota, and Col-angelo-it is contended, were laid off as an incident to the economic curtailment ofbusiness operations, but were refused reinstatement because, following their layoff,they picketed the Respondents' premises and distributed to customers and passersbythe leaflet "The Majeroni Story," containing allegedly false, scurrilous, and libelousmatter, such conduct being designed to injure the Respondents and their business:Specifically as to employees Andyjewski and Fletcher, whose initial termination wasallegedly of a temporary nature, Respondents contend that because they too par-ticipated in the picketing and leaflet distribution they thereby lost their claim to thereinstatement to which they might otherwise have been entitled.Anart from their argument and defenses directed to specific conduct alleged bythe GeneralCounselto be violative of the Act and to the circumstances surroundingindividualinstancesof discrimination, Respondents raise two basic contentionswhich they deem to be dispositive of the issues: (1) That the discontinuance of twoworking shifts,resulting in anextensive layoff of employees, was motivated bysound business consideration; and (2) that by circulating to Respondents' cus-tomers and passersby a leaflet which Respondents hold to be devoid of truth andsubstance, the employees involved haveengaged inan activity unprotected by theAct and are therefore not entitled to reinstatement.21The foregoing facts relating to employee Miller's employment tenure and her termi-nation and to the circumstances surrounding the scheduling of her work are based uponMiller's credited testimony corroborated in part by the testimony of employees Pluskotaand Colangelo.Supervisor Condela did not testify on the subject of Miller's tardiness or her dischargeand RespondentTed Majeronimadeit clear in his testimony that whatever informationhe possessed concerning Miller's case came to himfrom Condela.It necessarily follows,therefore, thatMiller's credited account of the incident stands unrefuted by competent,contraryevidence. HOME RESTAURANT DRIVE-IN649K. Analysis and concluding findingsIn their brief and at the hearing Respondents insisted that the first and third workshiftswere discontinued on March 17 for reasons of business economy, afterconsiderable thought and on the advice of their accountants.Upon the creditedtestimony of Respondent Ted Majeroni and his certified public accountant, MichaelYarbenet, I am persuaded that Respondents' plea of economic justification for thecurtailment of the work shifts is well founded, and I so find. In so finding, however,it is not my purpose to preclude further findings that there may, or may not, havebeen other considerations present which could, or did, convert an essentiallyeconomic determination into a situation fraught with discriminatory implications.Suffice it to say, for the purposes of theissuespresent herein, that the curtailmentof the work shifts and the resulting layoffs had economic justification, but that in thelight of what transpired, as will be considered hereafter, the economic considerationsare of no primary significance to the final disposition of the issues presented.Foralthough it is well established that an employer is free to suspend operations forbusiness reasons whichare not concernedwith protected employee activity,29 never-theless when there arealsopresent reasons thatare concernedwith employee activityprotected by the Act then "the fact that there was an economic reason . . . ceasesto be controlling." 30Having found as I have, therefore, that there were sound economic reasons fora shutdown of the first and third work shifts it becomes incumbent upon the GeneralCounsel to show by credible evidence that there werealsoreasons for the shutdownthat are concerned with protected employee activity.Upon my evaluation of thecredited evidence before me, set forth in detail above, I am persuaded for reasonswhich follow that the General Counsel has established the existence of motives thatare not only economic, but discriminatory as well.1.Interference, restraint, and coercionThe findings set forth above establish a clear pattern of panic on the part of theRespondents and their supervisorsas soonas they learned of the unionization oftheir employees.No sooner had employee Roberts sounded the warning on March13 than both Respondents and two of their supervisors converged upon the Drive-Inin the middle of the night.This assemblage of the top echelon and the conductwhich followed on that evening and thereafter clearly manifest concern and appre-hension over the coming of the Union.Thus both Ted and Bob Majeroni interro-gated their employees as to their union membership, while their supervisors, Trimmerand Condela, not only pursued a campaign of questioning, but by words and direc-tions made it clear to the employees that union membership was poor job security.For example, as found above, Supervisor Condela questioned employees Newcomb,Miller,Gould, Irwin, and Pluskota concerning the Union and their respective in-terests in it.During the same period Supervisor Trimmer engaged in like question-ing, directing his particular attention to employees Colangelo, Miller, Scrivens, andFletcher.As the interrogation of their employees progressed it was impressed upon themthat the Respondents intendedto conveyinformation rather thanto seekit.Trim-mer, for example, disclosed Respondents' active opposition to the Union by askingColangelo if she thought "Mr. Majeioni is going to let a Union come in here." Andhe prophetically disclosed the method of Respondents' opposition by following hisinterrogation of Fletcher with the remark, "You will probably lose your job overthis."Whereas Trimmer's participation at this time was principally vocal, SupervisorCondela took a more positive form of counteraction.Thus, it will be seen thatimmediately upon her arrival at the Drive-In late on the night of March 13, sheput into rigid operation rules and procedures completely at variance with past prac-tice, and not enforced prior to Respondents' awareness of the Union.As described"Great Falls Employers' Council, Inc, etat., 123 NLRB 97430 Calefornaa FootwearCo, 114 NLRB 765, 767, enfd.sub nom N.L R.B v. Jack Lewisand Joe Levitan,d/b/a California Footwear Company & Trina Shoe Company,aCorpora-tion,246 F. 2d 886, 890 (C A. 9). In the course of its decision the Board statedWe can see no real difference between the case of an employer who decides to movehis plant to run away from his union rather than for economic reasons and anemployer,who, as here,moves his plant for economic reasons but decides to utilizethe move as an opportunity to get rid of the union. . . .See also.N.L.R B. v. Whitin Machine Works,204 F. 2d 883,885 (C.A. 1). ,650DECISIONS OF NATIONAL LABOR RELATIONS BOARDin detail above, Condela, and through her instructions Trimmer, made a deter-mined effort to prevent the employees from loafing on their early morning workshift, and forbade them, contrary to usual practice, to talk with one another or tohave their dinner meals together.These incidents, it will be recalled, occurred onthe very evening on which Respondent Bob Majeroni solicited the signatures ofthe same employees to a statement that they were not being abused or mistreated.3iIn addition, they were forbidden to sit down during slack periods, contrary to usualpractice; they were assigned an inordinate amount of maintenance and cleaningassignments; and in the case of Fletcher's hamburger-molding and shrimp-cleaningassignments,Respondents' reprisals against known union adherents reached aridiculous extreme.Upon consideration of the foregoing summary of incidents,detailed in the preceding findings of fact, I am convinced that Respondents, in aneffort to forestall the progress of their employees' self-organization, questioned themat length concerning it, threatened at least one of them, Fletcher, with dischargefor his part in it, engaged in a campaign of reprisal by imposing, under the guise ofrevived rules, new and rigorous working conditions upon employees who, untiltheir union efforts became known to Respondents, had enjoyed a relaxed workingatmosphere during the late-hour shift of the winter season.Such conduct on thepart of an employer and its responsible supervisors, and so timed, most certainlyinterferes with, restrains, and coerces employees in their guaranteed rights and nocitation of Board and court authority is necessary to a conclusion that in the respectsnoted above Respondents have violated Section 8(a)(1) of the Act.In addition to the foregoing categories of interference, restraint, and coercionwhich I have found to be violative of Section 8(a)(1), the complaint also allegesthat Respondents violated thatsectionby (1) Supervisors Condela's and Gifford'soffers to resign, "for the purpose of discouraging its employees from engaging inunion and concerted activities," and (2) Supervisor Trimmer's engaging in sur-veillance of union activities.With respect to the offers to resign, the evidence discloses that at an employeemeeting Condela agreed to resign if the employees voted against her handling ofher job.There is no evidence that Supervisor Gifford made a similar offer.Uponreview of pertinent legal precedent I am not persuaded that a supervisor who offersto quit her job at the request of those whom she supervises thereby interferes with,restrains, or coerces them in any respect whatever.Accordingly, I shall recommendthat the allegation in the complaint alleging such conduct to be a violation bedismissed.With respect to Edgar Trimmer's proposed attendance at a union meeting andhis visit to the union hall it should be noted that he did so after consulting withemployee Pettit (one of the "ringleaders") and being told by her that "it's a freecountry "And it is to be further noted that during his visit to the union hall beconversed with Union Representative Texter, an active figure in the employeeorganization."Surveillance" in its accepted terminology may be described as an attempt atdiscovery, clandestinely or by artifice.Trimmer's activity was open and aboveboardand not only with full knowledge of all concerned but with their permission.Asthis is not conduct which I consider to be proscribed by Section 8(a)(I) of the Act,I shall recommend that the allegation in the complaint referring to such conductas a violation be dismissedIn all other respects I find that Respondents have violated Section 8(a)(1) asalleged.2.The March 17 layoffAs noted above, it is not sufficient defense of their action for Respondents toprove to the satisfaction of all that the first and third shifts were closed down forreasons of economy.Upon the evidence presented by the General Counsel andfound by me it is apparent that economy was butoneof the reasons for the shutdown.The other reason, and the one which by law becomes the controlling one, is Re-spondent's antipathy towards the unionization of their employees and their deter-mined effort to thwart it.31 "This statement was signed after the unfair labor practice had been committed andmoreover the employees'signatures on'the . . . petition were obtained under circum-stances which indicated a separate unfair labor practice in violationof Section8(a)(1)N L R B.vHabibMarcusr1/b/aMai rag Bros , 272 F.2d 253(C A. 2).In the absence of an allegation in the complaint that the procuring of such a state-ment was unlawful I shall make no finding herein as to its legality. HOME RESTAURANT DRIVE-IN651Respondents' intent in this respect is manifest by an entire chain of events that,could logically have had no other purpose.Thus, as soon as Ted Majeroni learnedthat employees had signed union cards management immediately established a fullalert.Employees were closely questioned about the Union and their connectionwith it, some were asked to sign statements that they were well treated, others werethe victims of revived rules requiring silence and a degree of decorum not usuallyimposed during the winter months and the early morning working hours In thedays that followed, employees were watched carefully, some were given unnecessaryor impossible tasks to perform, Fletcher was threatened with losing his job over theUnion and, together with Johnson, and Miller, did lose his job under circumstanceswhose peculiarity will be considered in detail hereafterAnd finally, SupervisorTrimmer confided in one of the employees that one of the reasons Fletcher was beinglaid off was because his name was on a union card I have no alternative but toconclude that Respondents, in an effort to impede the progress of the Union andthwart the self-organization of the employees, seized upon the expedient of theirunprofitable operations and discontinued them not merely because they were un-profitable but for the effect such action would have upon the union adherentsinvolved.32Nor do I rely entirely on the circumstances preceding the layoff to reach theconclusion I have reached.The manner in which it was effected and events occur-ring thereafter lend further evidence of Respondents' discriminatory motive.Thusit is significant that although every employee known by Respondents to have joinedtheUnion was terminated, those who did not join (Scrivens and List) or whodisavowed their membership (Roberts and Thompson) were not.33And as furtherevidence of the questionable purpose of the March 17 layoff is the classified adver-tisements for carhops which appeared in The Erie Times for March 15, 16, and 17.Upon all of the foregoing, therefore, I conclude and find that Respondents discon-tinued their first and third shifts on March 17 because their employees had soughtto organize themselves and had joined the Union, thereby discriminating against themin violation of Section 8(a) (3) of the Act.As such conduct likewise interferes with,restrains, and coerces employees in the exercise of the statutory rights, I find thatby its conduct Respondents have also violated Section 8 (a) (1) of the Act.3.The refusal to reinstateUpon the application for reinstatement of those laid-off and discharged employeeswho picketed Respondents' establishment and distributed the leaflets, "The MajeroniStory," Respondents refused, stating that by their conduct, designed as it was to injureRespondents and their business, the employees had lost their right to reinstatement.Respondents misconceive the character of protection bestowed upon the concertedactivities of their employees and would impose rules of conduct not sanctioned bypast holdings of the Board and courts.Thus they equate with the distribution of"The Majeroni Story" such proscribed conduct as the use of vile and obscene lan-guage,34 the timing of a strike so as to cause maximum plant damage as would occurin the failure to pour molten metal,35 the griping and complaining by employees atwork whoare notengaged in concerted activities,36 the calling of a strike in violationof the provisions of the War Labor Act,37 and circulating leaflets derogatory to an32 "The abruptness of a discharge and its timing are persuasive evidence as to motiva-tion "N L R B v Montgomery Ward &'Co ,242 F 2d 497, 502 (C A. 2). See also :N L R B v Southern Desk Co,246 F 2d 53, 54 (C A 4)33 Indeed the only exception to this pattern, Carrie Ball, is further proof of the pattern'sexistence, for although Ball did not join the Union and was laid off, she was recalledwithin a weekSo it was with Scrivens who Ted Dlajeroni thought hadsigned a unioncard until set straight by Supervisor TrimmerScrivens, though laid off, was promptlyrecalled and a determined effort was made to keep him busy34N L R B v united Steel Workers of America, C 10., Petitioner (Nutone, Inc., Inter-venor),243 F 2d 593 (C A., D C.), reversed in other respects 357 U S 357.3'-NLRB. v Marshall Car Wheel and Foundry Co of Marshall,Texas, Inc,218 F. 2d409, 413, footnote 7 (CA 5)36N L R B. v. Office TowelSupplyCompany, Incorporated,201 F. 2d 838 (C.A. 2),wherein the court stated (at p. 841) that "Doubtless an employee's remark, which other-wise would justify a discharge, may bemade in acontext of concerted activitywith theresult ,that the'discharge of that employee for that remarkis unlawful under theAct. . . .37Hamiltonv.N.L.R B (Kalamazoo StationeryCo ),160 F. 2d 465 (C.A. 6). 652DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer under circumstances unconnected with a labor dispute.38Lest there be anydoubt, "The Majeroni Story" was distributed as an adjunct of the picketing ofRespondents' Drive-In, a labor dispute protesting the termination of the employees onthe first and third shifts.The picketing was in every respect peaceful and orderly.If then the picketing and the distribution are to be viewed as beyond the pale of theAct's protection, it must be for one of the enumerated -reasons, namely, damage toproperty, vilification, not in connection with concerted action, or contrary to law.Obviously "The Majeroni Story" was none of these. If it were to be considered badat all, therefore, it would only be because it impugns the Respondents' product orservice or, according to Respondents, because it is untrue.A reading of the leaflet clearly shows that it was Respondents' personnel policyand the way they treated their help that was being complained of.Nowhere doesthe leaflet refer to the quality of the food served, to the cleanliness of the facilities,nor to the reputation of Respondentsas restaurateurs,as distinct from parties to alabor dispute.Accordingly, I viewed the appeal of the leaflet as the publicizing ofan existing labor dispute, separate and apart from the quality of the product orservice-alawful appeal,39 and not a device to impugn the quality of Respondents'goods and services which would be clearly without justification or protection.40The truth of "The Majerom Story" and its sincerity is another question.Therecord is replete, for example, with testimony of employees seeking to explain howthey were being "treated like stray animals."Much of the complaints of overworkand rigid supervision is symptomatic of a class of young employees who wouldrather be visiting the Drive-In than working at it.But whether these indignitiesthey were experiencing, many of them working at their first job, are real or fancied isof no relevance.For were reasonableness to be the test of a legitimate grievance andthe prerequisite of concerted protest, few cases would ever be heard. It follows,therefore, that objection to hard work or to rigid supervision is always in order.Elsewhere in the record there is ample credited testimony, most of it by thedistributors of the leaflet themselves, that the low wages they complained of werenot the low wages they were receiving, and that their working conditions were notnearly as harsh as described in "The Majeroni Story."However offensive to ourmoral sensibilities the circulation of "The Majeroni Story" may be, it is well settledthat the truth or falsity of the statements in question are not the test of their protectedcharacter.41I am constrained to hold, therefore, that the extent to which the leafletmay have strayed from reality has no bearing upon the protection to which it isentitled as an adjunct to the picket-line activity.In this context, moreover, I would insert a comment directed to the credence Ihave placed upon the testimony of these employees. I believe that these peoplesubscribed to much of what was stated in "The Majeroni Story."Nonetheless, areading of their testimony, after observing them as witnesses, impresses me thatthey have a most peculiar understanding of their working responsibilities that canonly be corrected by more work. I see nothing in their attitudes, however, thatwould reflect upon their truthfulness.As neither ambition,commonsense, norsound judgment is the test of a truthful witness, I have credited these employees aswitnesses for the reasons previously stated (footnote 1).In summary, therefore, because "The Majeroni Story" was devoted to an attacknot upon Respondents' product orservice,but upon his labor policies, in the contextof a labor dispute, and because the truth or falsity of the statement is not deemedto be relevant to the protected character of the leaflet, I find that its distribution wasa protected concerted activity and did not justify Respondents in their failure and31N.L.R.B. v. Local Union No.1229,International Brotherhood of Electrical Workers,A.F.L. (Jefferson Standard BroadcastingCo.), 346 U.S. 464Y.N.L R.B. v. Electronics Equipment Co. Inc.,194 F. 2d 650, 653-654 (C.A. 2) ;The Hoover Company v. NL.R.B.,191 F. 2d 380, 390 (C.A. 6).40N L R.B. v. Local Union No. 1229, International Brotherhood of Electrical Workers,A.FL. (Jefferson Standard Broadcasting Co.), supra; The Patterson-SargentCo., 115NLRB 1627.41The Patterson-Sargent Co,supra.Compare the Board's stated policy with respect to campaign statements made prior torepresentation elections :The truth or falsity of such assertions was not peculiarly within the knowledge ofthe Union.They could, in our opinion, reasonably be understood by the employees tobe campaign propaganda and not assertion of the fact.The Board does not attempt topolice this kind of campaign propaganda.[Duro Fittings Company,123 NLRB 1568.] HOME RESTAURANT DRIVE-IN653refusal to reinstate those employees who engaged in the picketing and who dis-tributed the leaflet.42Accordingly,I conclude and find that Respondents'failureand refusal to so reinstate the employees who picketed their establishment anddistributed"The Majeroni Story" constituted a further violation of Section 8(a)(3)of the Act.4.Sylvia AndyjewskiAccording to Respondent Ted Majeroni,Sylvia Andyjewski's initial layoff wasfor maternity reasons and but for her participation in the picketing and leaflet dis-tribution she would have been eligible for continued employment when availablefor work after the birth of her child.While Respondents' defense for laying off Andyjewski might have been applicablefor a terminationat the end of March,because that is when her maternity leavewould have started,it is no defense to a March 13 layoff.In the consternation that arose on Friday night, March 13, over the sudden newsof unionization,Respondents and their supervisors did many things calculated tosuppress or at least obstruct the movement that was afoot.Some employees wereforced to eat alone, observe a ban of silence, or keep busy.Andyjewski was morevulnerable, first because she was a "ringleader" and second because she had thephysical handicap of advanced pregnancy.Because of all of the circumstancesattendant upon Respondents' reaction to the Union and because of Andyjewski'sprominence in the Union, I am convinced, and find, that the reason of advancedpregnancy given her by Condela for her immediate layoff was not the reasonbutwas merely a "cover" for Respondents' determination to check the unioncampaign and punish its adherents.Accordingly I find that employee Andyjewskiwas prematurely placed on maternity leave on Monday, March 13, instead ofMarch 31 (end of March) as previously agreed upon, because of her union affiliationand her activity in its behalf, in violation of Section 8(a)(3) of the Act.As I have previously found that Respondents' refusal to reinstate those whoengaged in the picketing of the premises and distributed leaflets constituted anindependent violation of Section 8(a)(3) I find that by failing and refusing toreinstate Andyjewski, one of those who actively participated in the aforementionedconcerted activity, upon her availability for work after maternity leave Respondentsfurther discriminated against her in violation of Section 8(a) (3).5.Richard FletcherAccording to Respondents, Richard Fletcher was laid off on March 17 for lackof work.To the extent that all employees terminated March 17 were also laid offfor lack of work (i.e., the discontinuance of the first and third shifts) Fletcher'stermination would appear to be on no different footing.Respondents,however,singled him out for a peculiar kind of "lack of work." Thus, as a cook, he replacedTrimmer earlier in the year when Trimmer went to work full time in a steel mill.When Trimmer returned to work full time at the Drive-In on March 1, Fletcherwas "in excess" and,according to Respondents,was let go "until business picked up."Respondents' rationalization has several obvious flaws which cast doubt upon thetrue reason for terminating an employee known to belong to the Union. In thefirstplace Fletcher wasnotterminated upon Trimmer's return, but 2 weeks later,hence it could not have been the return of Trimmer that triggered the personnelaction.Secondly, Trimmer's return should have made no difference under anycircumstance, for he returned to be created a supervisor, and not as a cook whowould replace another cook.Actually what occurred was that at the height ofRespondents' campaign against the Union, after Fletcher had been told he wouldprobably lose his job for joining the Union, Fletcher lost his job "for lack of work."And significantly, he was given his termination notice and the reason for it-lackof work-as he was busily engaged in performing an unusually extensive work42 In his opening statement at the hearing,Respondents' counsel urged as one of thereasons for the refusal to reinstate these employees the fact that they carried on unionactivities on company time.Although this defense had not been interposed by Respond-ents in their answer to the complaint, relevant testimony was admitted at the hearingRespondents have since abandoned this defense,Respondent Ted Majeroni having testifiedthat such activity was not a cause for his refusal to reinstateThis disavowal is specifi-cally referred to in Respondents' brief to me.Accordingly I deem waived for all defensepurposes any claim that the employees were refused reinstatement because they engagedin union activity on company time 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignment, the cleaning of 25 pounds of shrimp, to be followed by the molding ofenough hamburgers for days to come.Under all the circumstances, I am con-vinced, and find, that lack of work'was not the real reason for Fletcher's layoff.On the contrary I find that it was but an excuse on the part of Respondents to ridthemselves of another union adherent. I find that such action clearly discriminatedagainstFletcher proscribed by the Act. 1 find that Respondents have therebyviolated Section 8(a)(3) of the Act.Because I have found that Respondents' failure and refusal to reinstate those whoengaged in picketing and distributing "The Majeroni Story" constitute a violation ofSection 8(a)(3), it necessarily follows, inasmuch as Richard Fletcher was amongthis group, that Respondents, by failing and refusing to reinstate him, have furtherdiscriminated against him in violation of Section 8(a)(3).6Shirley JohnsonRespondents insist that Shirley Johnson was discharged for giving away food andnot because she signed a union authorization card.Respondents' method of dispensing food and coffee to the customers by a pre-purchase arrangement leaves no doubt but that any food or coffee that a waitressgives away has already been paid for by her and, technically, belong to her It isnot for us, however, to criticize Respondents' stated objection to a waitress' givingaway food and drink in its establishment, even food and drink she has paid forThey are entitled to establish rules of conduct for their employees.Nor is it withinour province to suggest better, or indeed more sensible, methods of i unnmg a busi-ness.But according to Johnson this practice she had indulged in appears to havebeen a usual one and no one had previously complainedAccoidingly, I cannotcreditRespondent Lamar (Bob) Majerom's testimony to the effect that he hadnoticed with surprise that Johnson was giving away coffee on numerous occasions andthat the last incident when she served him and his friends free coffee, was the onethat prompted his request that she be fired.On the contrary, I accept Johnson'sversion that sometime previous to the date of her discharge she did get a pot ofcoffee from the kitchen without paying, and that when Majerom noticed it he ad-vised Supervisor Gifford of the practice and it was corrected.This then, in myestimation, was the sole incident seized upon by Majeroni as a reason to recommendJohnson's dischargeHad such a discharge occurred at any other time it would be plausible, howeverharshBut coming as it did, immediately upon the heels of Respondents' knowledgeof Johnson's union affiliation and in the midst of the midnight consternation over theUnion, I am presuaded that the reason assigned was not the true one for Johnson'sdismissal.On the contrary, it is my opinion, based upon all of the circumstancesherein, that when they learned of Johnson's union affiliation, Respondents under-took to impress upon her the folly of her ways, as they did by other and sundrymeans upon other employees working on the late shift on March 13. The mostconvenient weapon available was to brand the offending employee as a commonthief.Because I deem the assigned reason to be but a pretext for Respondents'real reason for discharging Johnson I reject itOn the contrary, I find that ShirleyJohnson was discharged because she joined the Union, a clear discrimination viola-tive of Section 8(a) (3) of the Act.7.CarolMillerCarol Miller's decision to come to work at 5 p in on Sunday, March 15, insteadof at the customary 12 noon may well have been a faulty judgment on her part basedupon a misunderstanding of her scheduling, or a poor guess as to weather conditions.Under normal circumstances, Respondents would have a right to handle the case asthey saw fit, and if they saw fit, discharge her. But the circumstances surroundingMiller's discharge werenotnormalLabor relations, by March 15, were in afrenzy; so much so that a general employee meeting had been called for that evening.Antipathy toward the Union had been displayed in a variety of ways, and CarolMiller had already been questioned closely concerning her union affiliation and hadbeen forbidden to talk with her fellow employees.Under such circumstances, I amconvinced, and find, that Miller's failure to report to work at noon on March 15 wasnot the reason for her discharge but was, in fact, an excuse seized upon by Respond-ents to rid themselves of a known union protagonist.Because Respondents thusdiscriminated against Miller for reasons of a union activity I find they have therebyviolated Section 8(a) (3) of the Act. HOME RESTAURANT DRIVE-IN655I have already found that Respondents unlawfully failed and refused to reinstatethose employees who picketed the Drive-In and distributed leaflets in the process.AsCarol Miller was among this group and as Respondents specifically refused to rein-state her for the reasons state, I find that they have violated Section 8(a)(3) as toMiller in this additional respectV. THE EFFECT OF THE -UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section IV, above, occurring in con-nection with the operations of the Respondents described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.VI.THE REMEDYIt has been found that the Respondents, by discharging and refusing to reinstateJoanne Pettit, Shirley Colangelo, Charlotte Pluskota, Sylvia Andyjewski, ShirleyJohnson, Richard Fletcher, and Carol Miller discriminated against them in respectto their tenure of employment in violation of Section 8(a)(3) of the Act. I shall,therefore, recommend that the Respondents cease and desist therefrom and frominfringing in any other manner upon the rights of employees guaranteed in Section 7of the Act.43 I shall recommend that the Respondents offer to the aforementionedemployees immediate and full reinstatement to their former or substantially equi-valent positions 44 without prejudice to their seniority or other rights and privileges.I shall also recommend that the Respondents make whole each of the aforemen-tioned employees for any loss of earnings they may have suffered because of the dis-crimination against them, by payment of a sum of money equal to the amount eachnormally would have earned as wages from the date of his discrimination to the dateof the offer of reinstatement, less his earnings during said period, with backpay com-puted in the customary manner 45 I shall further recommend that the Board orderthe Respondents to preserve and make available to the Board, upon request, payrolland other records to facilitate the checking of the amount of backpay due and therights of employmentUpon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The operations of Respondents occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) of theAct.3.By discriminating in regard to the tenure of employment of Joanne Pettit,Shirley Colangelo,Charlotte Pluskota, SylviaAndyjewski,Shirley Johnson, RichardFletcher, and Carol Miller the Respondents have engaged in and are engaging inunfair labor practices,within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, and by threatening its employees with loss of em-ployment if they joined the Union,by interrogating coercively its employees withrespect to their union affiliation and their activities in its behalf,by imposing rigorousworking conditions upon its employees and enforcing revived working rules to dis-courage their interest and membership in the Union,the Respondents have interferedwith, restrained,and coerced their employees in the exercise of their eights guaran-teed by Section7 of the Actand thereby have engaged in and are engaging in unfairlabor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices having occurred in connection with the,operation of Respondents'business as set forth in section 1, above, have a close,intimate,and substantial relation to trade,traffic,and commerce among the severalStates and substantially affect commerce within the meaning of Section2(6) and (7)of the Act.[Recommendations omitted from publication I13 1\1 L R B v Lamar Creamery Co,246 F 2d 8 (C A 5)44The Chase National Bank of the City of l eiv York, San Jima, PuertoRico,Branch,65 NLRB 827mF. TV. Woolworth Company,90 NLRB 289.